                                                                                       FILED 
                                                                                    9:58 am Dec 10 2018
                         IN THE UNITED STATES DISTRICT COURT
                                                                                Clerk U.S. District Court 
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION                            Northern District of Ohio 
                                                                                           Toledo 
 UNITED STATES OF AMERICA,                         )    CASE NO.:     3:18mj5413
                                                   )
                  Plaintiff,                       )    MAGISTRATE JUDGE
                                                   )    JAMES R. KNEPP, II
                                                   )
         v.                                        )
                                                   )
 DAMON M. JOSEPH AKA                               )    MOTION TO SEAL COMPLAINT
 ABDULLAH ALI YUSUF,                               )
                                                   )
                  Defendant.                       )

        Now comes the United States of America, by and through counsel, Justin E. Herdman,

United States Attorney, and Michelle M. Baeppler, Assistant United States Attorney, and

respectfully moves this Court for an order sealing the attached complaint for the following

reasons: the investigation of Defendant is ongoing and disclosure of Defendant’s arrest will alert

potential co-conspirators and jeopardize public safety. It is unknown to the government at this

juncture if Defendant has additional co-conspirators.

        The government further requests this Court to order that an Assistant United States

Attorney of the Criminal Division of the United States Attorney's Office for the Northern District

of Ohio may obtain, upon request, a certified copy of this Complaint should the Defendant be

located in another judicial district and a certified copy of this Complaint is needed for forwarding

to that judicial district.
See Rule 6(e)(4) of the Federal Rules of Criminal Procedure.

                                             Respectfully submitted,

                                             JUSTIN E. HERDMAN
                                             United States Attorney

                                     By:     /s/ Michelle M. Baeppler
                                             Michelle M. Baeppler (OH: 0065378)
                                             Assistant United States Attorney
                                             United States Court House
                                             801 West Superior Avenue, Suite 400
                                             Cleveland, OH 44113
                                             (216) 622-3995
                                             (216) 685-2378 (facsimile)
                                             Michelle.Baeppler@usdoj.gov




                                        2
